529 Pa. 512 (1992)
605 A.2d 798
VALLEY FORGE TOWERS SOUTH CONDOMINIUM
v.
RON-IKE FOAM INSULATORS, INC. and Mameco International, Inc.
Appeal of MAMECO INTERNATIONAL, INC.
Supreme Court of Pennsylvania.
Argued October 25, 1991.
Decided April 14, 1992.
Steven R. Waxman, Patricia Carroll, for appellant.
Jeffry B. Herman, for Valley Forge Towers South Condominium.
Richard D. Linderman, for Ron-Ike Foam Insulators.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., did not participate in the decision of this case.
FLAHERTY, J., dissents.